DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over MUKAI (Pub. No.: US 2016/0127657A1) and further in view of Fujieda (Pub. No.: US 2009/0059242A1), WATANABE (Pub. No.: US 2017/0043772A1) and KAKITA (Pub. No.: US 2017/0116461 A1).
With respect to claim 11:
MUKAI discloses a section line recognition device, comprising a plurality of cameras (fig.1, items 101-103 are plurality of cameras); a feature point extraction unit which extracts a feature point from an image of a road surface of a road captured by each of the plurality of cameras (fig.1, item 112 is a feature point extracting unit); a coordinates transformation unit which transforms coordinates of the feature point extracted by the feature point extraction unit into coordinates of a bird's-eye view coordinate system which is common in the plurality of cameras (parag. 0055 discloses this limitations but not explicitly); a state transition determination unit which determines a feature point segment configured by a plurality of the feature points and a transition of an appearance position of at least one of the feature point segments (parag. 0016 discloses determination unit that does the above limitation but does not explicitly call it transition determination unit); and a line type determination unit which determines a line type of a section line on the basis of a determination of the transition by the state transition determination unit (parag. 0007);
(abstract and parag. 0016);
	MUKAI does not explicitly disclose a coordinate’s transformation unit, which transforms coordinates of the feature point extracted by the feature point extraction unit; transition determination unit; feature point segments in a front direction and in a rear direction of the moving object by using a predetermined state transition model, wherein the transition pattern is extracted from the image captured by each of the front camera, the side camera, and the rear camera.
	Fujieda discloses a coordinates transformation unit, which transforms coordinates of the feature point extracted by the feature point extraction unit (fig.2, item 108 as in parag. 0039 and 0044).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Fujieda into the teaching of MUKAI in order to perform three-dimensional measurement to a measurement object having a predetermined shape with an optical three-dimensional measurement unit and a three-dimensional measurement apparatus to which the method is applied.
WATANABE discloses state transition determination unit (fig.1, item 23 as in parag. 0022). 

KAKITA discloses a cameras configured to be positioned on a moving object (fig.1, in-vehicle camera 1 and since MUKAI discloses three cameras, which can serve as front camera, a side camera, and a rear camera when replace in KAKITA in-vehicle camera to serve the purpose of three cameras on a moving object.
KAKITA also discloses feature point segments in a front direction and in a rear direction of the moving object by using a predetermined state transition model, wherein the transition pattern is extracted from the image captured by each of the front camera, the side camera, and the rear camera (parag. 0036 discloses processing feature point in front and rear direction of the moving object while parag. 0069 discloses feature point segment using a predetermined state transition model, wherein the transition pattern is extracted from the image captured).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of KAKITA into the teaching of MUKAI in view of Fujieda and WATANBE in order to provide an image processing device and an image processing method capable of improving the quality of information for notifying existence of objects to a user.





With respect to claim 14:
 MUKAI discloses the section line recognition device wherein the plurality of cameras includes at least two cameras, and disposed on right and left sides of the moving object (fig. 1, items 101-103 are plurality of cameras).  
 With respect to claim 15:
WATANABE discloses the section line recognition device wherein the state transition determination unit determines a lane change of the moving object using an image captured by at least one camera of the cameras disposed on the front side and the rear side among the plurality of cameras (parag. 0038).  
 With respect to claim 16:
WATANABE discloses the section line recognition device according to claim 12, wherein the predetermined state transition model which indicates a transition state of a node showing an appearance state of a segment which is a set of feature points extracted from the image captured by the camera determined as reliable by the camera determination unit (parag. 0022).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MUKAI (Pub. No.: US 2016/0127657A1), Fujieda (Pub. No.: US 2009/0059242A1), WATANABE (Pub. No.: US 2017/0043772A1), KAKITA (Pub. No.: US 2017/0116461 A1) as applied to claim 11 above and further in view of Laroia (Pub. No.: US 2016/0004144A1).
 With respect to claim 17:

	Laroia discloses camera determination unit determines lens contamination of the plurality of cameras, and determines that the cameras excluding a camera having a contaminated lens are available (parag. 0081).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Laroia into the teaching of MUKAI in view of Fujieda and WATANABE, KAKITA in order to detect dirty lens conditions during periods of time when the camera is performing autofocus or other operations and is not dependent on user selection and capture of specific images to enable the dirty lens detection and notification process to be implemented.
 With respect to claim 18:
MUKAI discloses the section line recognition device according to claim 17, wherein the camera determination unit specifies a camera which extracts the feature point from a portion other than the section line using a positional relation of the feature points extracted from the images captured by the plurality of cameras, and determines that the cameras other than the specified camera are available" (parag. 0048 and 0063). 
With respect to claim 19:
MUKAI discloses the section line recognition device according to claim 17, wherein the camera determination unit calculates reliability of the plurality of cameras using a  determines that the cameras other than the specified camera are available (parag. 0016, 0073 and 0097).
With respect to claim 20:
WATANABE discloses the section line recognition device of claim 11, wherein the line type determination unit is configured to determine whether the line type is a broken line or a solid line (parag. 0023).

Response to Arguments
5.	Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649